Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 09/16/2020; the PCT application priority date of 02/08/2018 is considered.
Claims 1-16 are pending and rejected; claims 1 and 16 are independent claims

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of copending Application No. 16/968,775 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Please see independent claims comparison in the table below.
Instant application
Copending application (16/968,775).
1. A personal data control system available in a computer system for operating a personal data application file which includes an open secret code for opening each personal data application file by the personal data application program and a close secret code for closing each personal data application file normally by the personal data application program, the personal data application program comprising; 
an application file open program module that performs authentication between an input code and the open secret code, and opens the personal data application file under the condition that the input code is matched with the open secret code; 
an application file edit program module that accepting and performs the data editing operation for the opened personal data application file from other computer resource via the network; and 
an application file close program module that performs authentication between an input code and the close secret code, and settling the data edition by the application file edit program module and closes the personal data application file under the condition that the input code is matched with the close secret code.
1. A financial transaction control system for applying to a payment management system accompanying a credit use or a debit use, comprising: 
a financial transaction processing application file corresponding to each user account; 
a financial transaction processing application program that performs controlling each financial transaction processing program for each user account; 
wherein an open secret code and a close secret code are set in the financial transaction processing application file, wherein the financial transaction processing application program comprises; 
an open processing program for opening the financial transaction processing application file on the condition that the financial transaction processing application program performs authentication between an open secret code included in a financial transaction information input by a user matching with the set open secret code in the financial transaction processing application file, 
an editing processing program for editing the financial transaction information to the financial transaction processing application file according to a financial transaction information from a financial transaction entity to the user account, 
an approval request processing program for sending approval request information whether or not approving the financial transaction information to a user terminal, and waiting for the reply of an approval information from the user terminal, 
a transmitting processing program for transmitting the edited financial data in the financial transaction processing application file to the payment management system and 
a close processing program for closing the financial transaction processing application file on the condition that the financial transaction processing application program performs authentication between an close secret code included in the approval information input by the user matching with the set close secret code.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mason US Pub. No: 2012/0284298 A1 (hereinafter Mason) in view of Roberts US Pub. 2017/0046531 A1 (hereinafter Roberts)

Mason teaches:
As to claim 1, a personal data control system available in a computer system for operating a personal data application file which includes an open secret code for opening each personal data application file by the personal data application program and a close secret code for closing each personal data application file normally by the personal data application program (see Mason ¶46, code to open may, for example, be "OPEN" and the code to close may, for example, be "CLOSE"), the personal data application program comprising; 
an application file open program module that performs authentication between an input code and the open secret code, and opens the personal data application file under the condition that the input code is matched with the open secret code (see Mason ¶46, authorized users may merely text a first code to open a patient's record and a second code to close and secure that record. The code to open may, for example, be "OPEN" and the code to close may, for example, be "CLOSE"); 
an application file close program module that performs authentication between an input code and the close secret code, and settling the data edition by the application file edit program module and closes the personal data application file under the condition that the input code is matched with the close secret code (see Mason ¶¶41 46. authentication and authorization to access or close records at particular points in time)
Mason does not explicitly teach but the related art Roberts  teaches:
an application file edit program module that accepting and performs the data editing operation for the opened personal data application file from other computer resource via the network (see Roberts ¶64, access/read/view the content and, in some cases, edit the data/content of the opened files; ¶53, files accessed over the network); and 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the system and method for implementing diagnostic software tool disclosed by Mason to include the data encryption method and system for use with cloud storage, as thought by Roberts, in order to edit application files that are already opened. It would have been obvious to one of ordinary skill in the art to include edit operation in order to enhance usability and security.

As to claim 2, the combination of Mason and Roberts teaches a personal data application according to claim 1, wherein the personal data application file includes an editing start secret code for permitting the data editing operation from the other computer resource via the network (see Roberts ¶64, access/read/view the content and, in some cases, edit the data/content of the opened files; ¶53, files accessed over the network); 
the application file edit program module requests an input of the editing start secret code when the data editing operation for the personal data application file is requested to start (see Roberts ¶65, an operating state of the CC program where a user has provided input to cause an action/function dropdown or selection box 1310 to be displayed. From this GUI 1300 the user may change their CC program instance or initiation pa) .

As to claim 3, the combination of Mason and Roberts teaches a personal data application according to claim 1, wherein the personal data application file includes an editing start secret code for permitting the data editing operation for the personal data application file from the other computer resource via the network, and an editing end secret code for settling and finishing the data editing operation for the personal data application file by the other computer resource via the network (see Roberts ¶64, with regard to working with data (or files) in a CC unit, files can be accessed and opened by initiating the CC program with the CC program instance or initiating password and selecting the unlock button with correct encrypt/decrypt passwords. The user can then access/read/view the content and, in some cases, edit the data/content of the opened files); 
the application file edit program module requests an input of the editing start secret code when the data editing operation for the personal data application file is requested to start, and requests an input of the editing end secret code when the data editing operation for the personal data application file is requested to finish (see Roberts ¶64, elect lock in the CC program GUI and, if needed, enter the passwords to encrypt the files and store them into the CC unit or self-contained module).

As to claim 4, the combination of Mason and Roberts teaches a personal data application according to claim 1, wherein the open secret code and the close secret code are registered biometric information of the holder of the personal data (see Mason ¶38, the authentication and authorization engine 320 may respond to image capture or biometric data collection in order to authenticate the account holder).

As to claim 5, the combination of Mason and Roberts teaches a personal data application according to claim 2, wherein the open secret code and the close secret code are registered biometric information of the holder of the personal data, and the editing start secret code is the registered biometric information of the person using the other computer resource via the network (see Mason ¶17, identify a patient by name, social security number, assigned patient identification number, or through any number of other identifiers (e.g., biometric data, password, etc.); ¶38, he authentication and authorization engine 320 may respond to image capture or biometric data collection in order to authenticate the account holder).

As to claim 6, the combination of Mason and Roberts teaches a personal data application according to claim 3, wherein the open secret code and the close secret code are registered biometric information of the holder of the personal data, and the editing start secret code and the editing end secret code are the registered biometric information of the person using the other computer resource via the network (see Mason ¶17, identify a patient by name, social security number, assigned patient identification number, or through any number of other identifiers (e.g., biometric data, password, etc.); ¶38, he authentication and authorization engine 320 may respond to image capture or biometric data collection in order to authenticate the account holder).

As to claim 7, the combination of Mason and Roberts teaches a personal data application according to claim 1, wherein the personal data application file is stored in a server on a network (see Mason Fig. 1, patient database); 
wherein the application file open program module and the application file close program module are configured to be installed in a smart phone held by the person who is the holder of the personal data or can be available as the application service provider system managed in the server (see Mason ¶19, user account holders 110a, 110b . . . 110n may typically be individuals connecting over the network 130 to the diagnostic processing system 140 through the use of computing devices such as desktop, laptop, portable computing devices, or mobile devices, such as a smartphone or tablet device); 
wherein the application file editing program module is configured to be installed in the other computer resource held by the person using the other computer resource via the network or can be available as the application service provider system managed in the server (see Mason Fig. 1 and ¶20, the diagnostic remote response system 150 and/or diagnostic processing system 140 may provide an interface accessible over the network 130 to display the interface for the diagnostic function of the diagnostic processing system 140, and receive input from the user account holders 110a, 110b . . . 110n) .

As to claim 8, the combination of Mason and Roberts teaches a personal data application according to claim 1, wherein the personal data application file is stored and controlled in a cloud system on the network (see Mason Fig. 1); 
wherein the application file open program module and the application file close program module are configured to be installed in a smart phone held by the person who is the holder of the personal data or can be available as the application service provider system managed in the cloud system (see Mason Figs. 1-2, and ¶44, applications installed on the mobile device communicate with remote response system); 
wherein the application file editing program module is configured to be installed in the other computer resource held by the person using the other computer resource via the network or can be available as the application service provider system managed in the cloud system (see Roberts ¶64, access/read/view the content and, in some cases, edit the data/content of the opened files; ¶53, files accessed over the network).

As to claim 9, the combination of Mason and Roberts teaches a personal data application according to claim 1, wherein the personal data application file is controlled in individual folders in individual units (see Roberts ¶34, install the CC program as part of a CC unit 160 in their data folder 154 that includes a copy of the CC program 162, and, after synchronizing is completed at a later time, encrypted data 164 (in files and/or folders)) ; 
each personal folder available in the personal data application which each personal folder includes a personal folder open secret code for opening each personal folder by the personal data application and a personal folder close secret code for closing each personal folder normally by the application (see Roberts ¶34, install the CC program as part of a CC unit 160 in their data folder 154 that includes a copy of the CC program 162, and, after synchronizing is completed at a later time, encrypted data 164 (in files and/or folders)).

As to claim 10, the combination of Mason and Roberts teaches a personal data application according to claim 1, wherein the personal data application file is an electronic administration-related file indicating the content of the administration record information or the qualification information of the user individual, the personal data application is an electronic administration service application, the editing person is an administration person who edits the electronic administration-related file, and the other computer resource is an electronic administration-related file management system used by the administration person (see Roberts ¶68, the ability to select where the CC data file is to be placed within a cloud storage platform's folders (e.g., possibly as part of an installation or administrative/management routine that would be used to create the initial CC executable and data file within a cloud storage platform's folders)).

As to claim 11, the combination of Mason and Roberts teaches a personal data application according to claim 1, wherein the personal data application file is an electronic medical record file of a patient individual, the personal data application is an electronic medical chart service application of the patient individual, the editing person is a medical worker, and the other computer resource is a medical institution system used by the medical person (see Mason ¶26, medical database 160 may be or include any database that stores data relating to the diagnostic function of the diagnostic processing system 140. As set forth above, medical database 160 may typically include information and other data relevant to the operation of the diagnostic function of the diagnostic processing system 140, but may also include other types of data as well).

As to claim 12, the combination of Mason and Roberts teaches a personal data application according to claim 1, wherein the personal data application file is an electronic medicine handbook file of a patient individual, the personal data application is an electronic medicine handbook file management service application of the patient, the editing person is a pharmacist, and the other computer resource is a dispensing pharmacy system used by the pharmacist (see Mason ¶26, medical database 160 may be or include any database that stores data relating to the diagnostic function of the diagnostic processing system 140. As set forth above, medical database 160 may typically include information and other data relevant to the operation of the diagnostic function of the diagnostic processing system 140, but may also include other types of data as well).

As to claim 13, the combination of Mason and Roberts teaches a personal data application according to claim 1, wherein the personal data application file is an electronic insurance certificate file of an insured person, the personal data application is an electronic insurance certificate service application of the insured person, the editing person is a medical person, and the other computer resource is a medical institution system used by the medical person (see Mason ¶26, medical database 160 may be or include any database that stores data relating to the diagnostic function of the diagnostic processing system 140. As set forth above, medical database 160 may typically include information and other data relevant to the operation of the diagnostic function of the diagnostic processing system 140, but may also include other types of data as well).

As to claim 14, the combination of Mason and Roberts teaches a personal data application according to claim 1, wherein the personal data application file is an electronic driver's license file of a driver's individual, the personal data application is an driver's license service application of the driver, and the editing person is an administration person who edits data of the electronic driver's license, and the other computer resource is an electronic driver's license management system used by the administration person (see Mason ¶26, medical database 160 may be or include any database that stores data relating to the diagnostic function of the diagnostic processing system 140. As set forth above, medical database 160 may typically include information and other data relevant to the operation of the diagnostic function of the diagnostic processing system 140, but may also include other types of data as well).

As to claim 15, the combination of Mason and Roberts teaches a personal data application according to claim 1, wherein the personal data application file is an individual electronic passport file, the personal data application is an immigration management service application, and the editing person is an immigration management person who performs an immigration management for editing data of the electronic passport, and the other computer resource is an electronic passport management system used by an immigration management person. (see Mason ¶26, medical database 160 may be or include any database that stores data relating to the diagnostic function of the diagnostic processing system 140. As set forth above, medical database 160 may typically include information and other data relevant to the operation of the diagnostic function of the diagnostic processing system 140, but may also include other types of data as well)

	As to independent claim 16: this claim is directed to a method executed by the system of claim 1; therefore rejected along similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433